IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


 PAUL MCKENZIE,                              : No. 142 MM 2018
                                             :
                     Petitioner              :
                                             :
                                             :
              v.                             :
                                             :
                                             :
 YORK COUNTY COMMON PLEAS                    :
 JUDGE, GREGORY SNYDER,                      :
                                             :
                     Respondent              :


                                       ORDER



PER CURIAM

      AND NOW, this 22nd day of October, 2018, the Petition for Writ of Mandamus is

DENIED. The Prothonotary is DIRECTED to strike the name of the jurist from the caption.